                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

LEWIS COSBY,                                 )
KENNETH R. MARTIN,                           )
as beneficiary of the                        )
Kenneth Ray Martin Roth IRA, and             )
MARTIN WEAKLEY,                              )
on behalf of themselves and                  )
all others similarly situated,               )
                                             )
             Plaintiffs,                     )
                                             )
v.                                           )      No.:   3:16-CV-121-TAV-DCP
                                             )
KPMG, LLP,                                   )
                                             )
             Defendant.                      )


                                        ORDER

      This civil action is before the Court on the parties’ request for an extension of the

deadlines, and to set a schedule for, filing objections to and appeals from the Magistrate

Judge’s: (1) Report and Recommendations on Plaintiffs’ Motion to Certify the Classes,

Appoint Class Representatives, and Appoint Class Counsel, ECF No. 172, (2)

Memorandum and Order on Defendant’s Motion to Exclude the Reports and Testimony of

Chad Coffman, ECF No. 171, (3) Order on Defendant’s Motion for Leave to File

Document Under Seal and Plaintiffs’ Motion to Seal, ECF No. 168, and/or (4)

Memorandum and Order on Plaintiffs’ Motion to Substitute, ECF No. 167 (together, the

“June 29, 2020 Recommendations and Orders”).
       Pursuant to Federal Rule of Civil Procedure 72 and 28 U.S.C. § 636, the parties have

14 days in which to file objections to or appeals from the June 29, 2020 Recommendations

and Orders, and 14 days thereafter to file responses.

       The parties request the following extensions and schedule:

              a.     Any objections to and appeals from the Magistrate Judge’s June 29,

              2020 Recommendations and Orders shall be due within 28 days of receiving

              a copy of the June 29, 2020 Recommendation and Orders.

              b.     Responses and oppositions to such objections and appeals shall be due

              no later than 28 days after receipt of the objection or appeal.

              c.     Replies in further support of any objections and appeals shall be due

              no later than 9 days after receipt of the response.

       Thus, for good cause shown, and in light of the parties’ agreement, the request is

GRANTED and the deadlines to object to or appeal the June 29, 2020 Recommendations

and Orders and the schedule for briefing such objections or appeals is as set forth above.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                              2
